 

Exhibit 10.1

 



AMENDMENT NO. 5

 

This Amendment No. 5 (this “Agreement” or “Amendment No. 5”), dated as of June
24, 2019, to the Credit Agreement, dated as of April 24, 2015 (as amended by
Amendment No. 1 thereto dated October 21, 2016, as further amended by Amendment
No. 2 dated February 9, 2017, as further amended by Amendment No. 3 dated April
27, 2017, as further amended or otherwise modified by Amendment No. 4 and
Limited Waiver dated March 18, 2019 and after giving effect to the Borrower
Assumption Agreement and Joinder, dated as of May 9, 2017, the “Credit
Agreement”; capitalized terms used in this Amendment No. 5 and not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement, as amended hereby), is made by and among Uniti Group Inc. (f/k/a
Communications Sales & Leasing, Inc.), a Maryland corporation (“Holdings” or the
“Parent Guarantor”), Uniti Group LP, a Delaware limited partnership (the
“Assumed Borrower”), Uniti Group Finance Inc., a Delaware corporation (“FinCo”),
CSL CAPITAL, LLC (“CSL Capital” and, collectively with the Assumed Borrower and
Finco, the “Borrowers”), the Lenders party hereto and Bank of America, N.A., as
Administrative Agent and Collateral Agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrowers and
Revolving Credit Lenders are permitted to extend the maturity date of such
Lender’s Revolving Credit Commitments and to otherwise modify the terms of such
Lender’s Revolving Credit Commitments in accordance with Section 2.16;

 

WHEREAS, (i) each Revolving Credit Lender who executes this Amendment as an
Extended Revolving Credit Lender (as defined below) has agreed to extend the
maturity of all of such Revolving Credit Lender’s Revolving Credit Commitments
in accordance with the terms and subject to the terms and conditions set forth
herein, (ii) each other Revolving Credit Lender will be deemed a Non-Extended
Revolving Credit Lender (as defined below) and (iii) the Extended Revolving
Credit Commitments and any Extended Revolving Credit Loans, on the one hand, and
the Non-Extended Revolving Credit Commitments and any Non-Extended Revolving
Credit Loans, on the other hand, will constitute separate tranches and Classes
under the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.  Amendments to the Credit Agreement. Subject to the occurrence of the
Amendment No. 5 Operative Date (as defined below):

 

(a)  The Credit Agreement is, effective as of the Amendment No. 5 Operative
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the underlined
text (indicated textually in the same manner as the following example:
underlined text) as set forth in the pages of the Credit Agreement attached as
Exhibit A hereto.

 

(b)  Schedule 1.01(A) to the Credit Agreement is, effective as of the Amendment
No. 5 Operative Date (after giving effect to the Commitment Reduction (as
defined below)), hereby replaced in its entirety with the table attached as
Schedule 1 hereto.

 

(c)  Exhibit C-2 to the Credit Agreement, effective as of the Amendment No. 5
Operative Date, hereby amended to delete the stricken text (indicated textually
in the same

 

 

 

manner as the following example: stricken text) and to add the underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the pages of Exhibit C-2 attached as Exhibit B hereto.

 

(d)  Exhibit C-4 to the Credit Agreement is, effective as of the Amendment No. 5
Operative Date, shall be in the form of Exhibit C hereto.

 

2.  Reduction in Revolving Credit Commitments. Immediately following the
occurrence of the Amendment No. 5 Operative Date, the Extended Revolving Credit
Commitments shall automatically as of such date be reduced by $101,633,333.25 to
$575,922,221.75, with such reduction to be applicable to each Extended Revolving
Credit Lender’s Extended Revolving Credit Commitment pro rata in accordance with
each such Extended Revolving Credit Lender’s Applicable Percentage (the
“Commitment Reduction”) and the Borrower shall have prepaid Extended Revolving
Credit Loans so the Outstanding Amount of all Extended Revolving Credit Loans
and all L/C Obligations shall not exceed the Extended Revolving Credit
Commitments after giving effect to the Commitment Reduction (the “Specified
Repayment”).

 

3.  Extension of Certain of the Revolving Credit Commitments.

 

(a)  On the Amendment No. 5 Operative Date, each Existing Revolving Credit
Lender that has executed and delivered a counterpart to this Amendment as an
“Extended Revolving Credit Lender” (each, an “Extended Revolving Credit Lender”)
shall have its Revolving Credit Commitments outstanding immediately prior to the
Amendment No. 5 Operative Date (“Existing Revolving Credit Commitments”)
automatically reclassified as an Extended Revolving Credit Commitment and all of
its Revolving Credit Loans outstanding immediately prior to the Amendment No. 5
Operative Date (“Existing Revolving Credit Loans”) automatically reclassified as
Extended Revolving Credit Loans, respectively, for all purposes under the Credit
Agreement, and such Extended Revolving Credit Commitments and Extended Revolving
Credit Loans shall be outstanding under the Credit Agreement on the terms and
conditions set forth therein.

 

(b)  On the Amendment No. 5 Operative Date, all of the Existing Revolving Credit
Commitments of any Existing Revolving Credit Lender that is not an Extended
Revolving Credit Lender (each, a “Non-Extended Revolving Credit Lender”) shall
be reclassified as and constitute Non-Extended Revolving Credit Commitments, and
all of the Existing Revolving Credit Loans of any Non-Extended Revolving Credit
Lender shall be reclassified and constitute Non-Extended Revolving Credit Loans,
under the Credit Agreement and shall continue to be in effect and outstanding
under the Credit Agreement on the terms and conditions set forth therein.

 

4.  Conditions Precedent to Effectiveness of this Agreement.

 

(a)  This Amendment No. 5 shall become effective on the date when the following
conditions are met (the “Agreement Effective Date”):

 

(i) the Administrative Agent shall have received a counterpart signature page of
this Amendment No. 5 duly executed by each of the Parent Guarantor, the
Borrowers, the Guarantors, the Administrative Agent and the Extending Revolving
Credit Lenders;

 

(ii)  the Administrative Agent shall have received the favorable legal opinion
of (i) Davis Polk & Wardwell LLP, counsel to the Loan Parties and (ii) Kutak
Rock LLP, counsel to the Loan Parties;

 

-2-

 

(iii)  the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Amendment No.
5, the performance of the Credit Agreement and each other applicable Loan
Document, in each case as amended, extended or otherwise modified hereby, and
any other legal matters relating to the Loan Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;
and

 

(iv)   the Administrative Agent shall have received a certificate, dated as of
the Agreement Effective Date, signed by a Responsible Officer certifying that
(i) each of the Master Lease and the Recognition Agreement (and in each case any
amendments thereto) are in full force and effect as of such date and attaching
executed copies of the Master Lease and the Recognition Agreement (and in each
case any amendments thereto), (ii) the representations and warranties of each
Loan Party contained in Article 5 of the Credit Agreement and in each other Loan
Document (including, for the avoidance of doubt, this Amendment No. 5) are true
and correct in all material respects as of Agreement Effective Date (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct as of such earlier date);
provided that, to the extent that such representations and warranties are
qualified by materiality, material adverse effect or similar language, they are
true and correct in all respects and (iii) as of the Agreement Effective Date,
no Default or Event of Default exists or will result from the effectiveness of
this Amendment No. 5.

 

5.  Conditions Precedent to Effectiveness of the Commitment Reduction and
Amendments. The amendments set forth in Section 1 and the extension set forth in
Section 3 hereof shall become effective on the date when the following
conditions are met (the “Amendment No. 5 Operative Date”):

 

(i) the Agreement Effective Date shall have occurred;;

 

(ii)  the Borrowers shall have paid to the Administrative Agent, for the account
of each Lender that has delivered a counterpart to this Amendment No. 5 as an
Extended Revolving Credit Lender by 4:00 p.m. (New York City time) on June 18,
2019, a consent fee equal to 0.20% of the aggregate principal amount of the
Extended Revolving Credit Commitments held by such Extended Revolving Credit
Lender after giving effect to the Commitment Reduction;

 

(iii) either (x) the Parent Guarantor or any direct or indirect Subsidiary
thereof shall have issued senior secured or unsecured debt or Equity Interests
(or any debt convertible or exchangeable into Equity Interests), (y) the
Borrowers will have cash on hand or (z) any combination of (x) and (y), in an
amount sufficient for the Borrowers to make the Specified Prepayment; and

 

(iv) the Borrowers shall have paid all fees and amounts due and payable pursuant
to this Amendment No. 5, including, to the extent invoiced, reimbursement or
payment of documented and reasonable out-of-pocket expenses in connection with
this Amendment No. 5 and related matters (including the reasonable and
documented fees and expenses of Cahill Gordon & Reindel LLP, counsel to the
Administrative Agent and the Amendment No. 5 Arranger (as defined below)), any
other out-of-pocket expenses of the Administrative Agent required to be paid or
reimbursed pursuant to the Credit Agreement and any fees and expenses payable to
the Administrative Agent or its affiliates and the Amendment No. 5 Arranger as
separately agreed.

 

-3-

 

It is understood and agreed that if the Amendment No. 5 Operative Date does not
occur on or prior to September 15, 2019, the amendments, extensions and other
modifications set forth in Sections 1, 2 and 3 hereof shall not become
operative.

 

6.   Representations and Warranties. Each Loan Party represents and warrants to
the Administrative Agent and the Lenders as of the Agreement Effective Date:

 

(i) the representations and warranties of each Loan Party contained in Article 5
of the Credit Agreement and in each other Loan Document (including, for the
avoidance of doubt, this Amendment No. 5) are true and correct in all material
respects as of the date hereof (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date); provided that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they are true and correct in all respects;

 

(ii)  no Default or Event of Default exists or will result from this Amendment
No. 5; and

 

(iii) this Amendment No. 5 has been duly authorized, executed and delivered by
each Loan Party and each of this Amendment No. 5 and the Credit Agreement, as
amended, extended or otherwise modified hereby, constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against each such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.

 

7.   Costs and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable and documented fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent and the Amendment No. 5
Arranger) in connection with the preparation, execution, delivery and
administration of this Amendment No. 5, the other instruments and documents to
be delivered hereunder and related matters with respect to the Loan Documents
and transactions contemplated hereby.

 

8.    Governing Law. This Amendment No. 5 shall be governed by and construed in
accordance with the law of the State of New York.

 

9.    Counterparts. This Amendment No. 5 may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

10.   Waiver of Right of Trial by Jury. Section 10.16 of the Credit Agreement is
incorporated herein by reference, mutatis mutandis.

 

11.   Effect of Amendment No. 5. Except as expressly set forth herein, (i) this
Amendment No. 5 (including, without limitation, the occurrence of the Amendment
No. 5 Operative Date) shall not by implication or otherwise limit, impair,
constitute a waiver of (including, without limitation, any Default or Event of
Default) or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document, is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect as amended, extended or otherwise
modified hereby.  This

 

-4-

 

Amendment No. 5 shall constitute a Loan Document and a Loan Extension Agreement
for all purposes and from and after the Agreement Effective Date, all references
to the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as amended, extended or otherwise modified
hereby. 

 

12.  Consent and Reaffirmation. Each of the Loan Parties hereby consents to this
Amendment No. 5 and, as of each of the Agreement Effective Date and the
Amendment No. 5 Operative Date, confirms and reaffirms (i) that all obligations
of such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Credit Agreement as amended, extended or
otherwise modified hereby, (ii) its guaranty of the Obligations as amended,
extended or otherwise modified hereby, (iii) its prior pledges and grants of
security interests and Liens on the Collateral to secure the Obligations
pursuant to the Collateral Documents and (iv) that such Guarantees, prior
pledges and grants of security interests and liens on the Collateral to secure
the Obligations, as applicable, are and shall continue to be in full force and
effect as amended, extended or otherwise modified hereby and do, and shall
continue to, inure to the benefit of the Collateral Agent, the Lenders and the
other Secured Parties. This Agreement and the amendments, extensions and other
modifications contemplated hereunder are not intended as, and shall not
constitute, a novation of the Credit Agreement or any other Loan Document.

 

13.  Amendment No. 5 Lead Arranger. BofA Securities, Inc. is acting as lead
arranger (the “Amendment No. 5 Arranger”) in connection with the Amendment No. 5
and shall be entitled to all rights, indemnities, privileges and immunities
applicable to the “Arrangers” under the Loan Documents in connection herewith
and that certain Engagement Letter, dated as of June 3, 2019, among BofA
Securities, Inc. and the Borrowers.

 

[Signature pages follow]

 

-5-

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed as of the date first above written.

 

  UNITI GROUP INC.                     By: /s/ Daniel Heard       Name: Daniel
Heard       Title: Executive Vice President—
General Counsel and Secretary                      

 

UNITI GROUP LP

 

By: Uniti Group Inc., its General Partner

 

            By: /s/ Daniel Heard       Name: Daniel Heard       Title: Executive
Vice President—
General Counsel and Secretary                      

  UNITI GROUP FINANCE INC.                     By: /s/ Daniel Heard       Name:
Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  UNITI FIBER HOLDINGS INC.                     By: /s/ Daniel Heard       Name:
Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  CSL CAPITAL, LLC                     By: /s/ Daniel Heard       Name: Daniel
Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  CONTACT NETWORK, LLC   CSL NATIONAL GP, LLC

[Signature Page to Amendment No. 5]

 

  CSL Alabama System, LLC   CSL Arkansas System, LLC   CSL Florida System, LLC  
CSL Iowa System, LLC   CSL Mississippi System, LLC   CSL Missouri System, LLC  
CSL New Mexico System, LLC   CSL Ohio System, LLC   CSL Oklahoma System, LLC  
CSL Realty, LLC   CSL Texas System, LLC   CSL North Carolina Realty GP, LLC  
CSL Tennessee Realty Partner, LLC   CSL Tennessee Realty, LLC   HUNT
TELECOMMUNICATIONS, LLC   INFORMATION TRANSPORT SOLUTIONS, INC.   NEXUS SYSTEMS,
INC.   PEG BANDWIDTH DC, LLC   PEG BANDWIDTH DE, LLC   PEG BANDWIDTH IA, LLC  
PEG BANDWIDTH LA, LLC   PEG BANDWIDTH MA, LLC   PEG BANDWIDTH MS, LLC   PEG
BANDWIDTH TX, LLC   PEG BANDWIDTH VA, LLC   UNITI DARK FIBER LLC   UNITI FIBER
LLC   UNITI LEASING LLC   UNITI LEASING X LLC   UNITI LEASING XI LLC   UNITI
TOWERS LLC   UNITI TOWERS NMS HOLDINGS LLC    

          By: /s/ Daniel Heard       Name: Daniel Heard       Title: Executive
Vice President—
General Counsel and Secretary  

[Signature Page to Amendment No. 5]

 

  CSL NATIONAL, LP, as a Guarantor                    

By:

 

CSL NATIONAL GP, LLC, as its general partner               By:

/s/ Daniel Heard



      Name: Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  CSL NORTH CAROLINA REALTY, LP, as a Guarantor                    

By:

 

 

By:

CSL NORTH CAROLINA REALTY GP, LLC, as its
    general partner

 

 



/s/ Daniel Heard



      Name: Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  CSL NORTH CAROLINA SYSTEMS, LP, as a Guarantor                    

By:

 

 

By:



CSL NORTH CAROLINA REALTY GP, LLC, as its
    general partner

 

 



/s/ Daniel Heard



      Name: Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary  

[Signature Page to Amendment No. 5]

 

  UNITI HOLDINGS LP, as a Guarantor                    

By:

 

By:



UNITI HOLDINGS GP LLC, as its general partner

 

/s/ Daniel Heard



      Name: Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  UNITI LATAM LP, as a Guarantor                    

By:

 

By:



UNITI LATAM GP LLC, as its general partner

 

/s/ Daniel Heard



      Name: Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary                      

  UNITI QRS HOLDINGS LP, as a Guarantor                    

By:

 

By:



UNITI QRS Holdings GP LLC, as its general partner

 

/s/ Daniel Heard



      Name: Daniel Heard       Title: Executive Vice President—
General Counsel and Secretary  

[Signature Page to Amendment No. 5]

 

  BANK OF AMERICA, N.A., as Administrative Agent            

  By: /s/ Elizabeth Uribe      

Name:



Title: 

Elizabeth Uribe



Assistant Vice President 

           

[Signature Page to Amendment No. 5]

 

Lender Signature Pages:

 

[On File with the Administrative Agent]

 

[Signature Page to Amendment No. 5]

